Case 2:20-mj-00029-LRL Document 1 Filed 01/24/20 Page 1 of 2 PagelD# 1

FILED

 

IN THE UNITED STATES DISTRICT COU

  

   

FOR THE EASTERN DISTRICT OF VIRGINIA

4S

 

CLERK, U.S
NORFOLK DIVISION | NO

A TT ES OS a TS

UNITED STATES OF AMERICA

Mow Case No. oD mj

Court Date: February 3, 2020
CANDICE L. MADL

CRIMINAL INFORMATION
(Misdemeanor) -Violation No. 9104408
THE UNITED STATES ATTORNEY CHARGES:

That on or about December 23, 2019, at the Navy Exchange at Naval

Air Station Oceana, Virginia Beach, Virginia, in the Eastern District

of Virginia, the defendant, CANDICE L. MADL, did willfully and

knowingly steal and purloin property of the United States of a value

less than $1,000.00.

(In violation of Title 18, United States Code, Section 641.)

Respectfully submitted,

G. Zachary Terwilliger
United States Attorney

ov: It Oe

(exe T. Cole

pecial Assistant U.S. Attorney
Office of the U.S. Attorney

101 West Main Street, Suite 8000
Norfolk, VA 23510

Ph: (757) 441-6712

Fax: (757) 441-3205

James .Cole@usdoj.gov
Case 2:20-mj-00029-LRL Document1 Filed 01/24/20 Page 2 of 2 PagelD# 2

CERTIFICATE OF MAILING

I hereby certify that on the date indicated below, I caused a
true and correct copy of the foregoing Criminal Information to be
mailed, postage prepaid, to the defendant in the above-styled case.

3.

7 T. Cole

special Assistant U.S. Attorney
Cffice of the U.S. Attorney

101 West Main Street, Suite 8000
Norfolk, VA 23510

Ph: (757) 441-6712

Fax: (757) 441-3205

James .Cole@usdoj.gov

23 Jorvor, 2020
J

Date
